Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 4, the phrase “and to initiate communicate with first detector … while the detectors are proximate” in the claimed context leaves the reader in question as to what is being claimed. The scope of the claim cannot be ascertained. For instance, how is communication being initiated after already being established as set forth in claim 1? At what point is communication considered initiated as opposed to established? Moreover, it is not understood whether the phrase is simply an intended result or whether the communication service is configured to perform the limitation.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazzoli (US 20190114921 A1) in view of Moebus et al. (US 2017/0215046 A1).
As to claims 1, 18, Cazzoli teaches a system including a first detector (100 - F.1, e.g. a vision system within a vehicle – [4]) having a first location (vehicle location) and including a first visual input for a first area (perceivable area, a perceived construction of the surrounding environment – [5]), a second detector (external sensors, For example, in one aspect, sensors of other vehicles and devices (e.g., mobile phones, infrastructure sensors, etc.) within a surrounding environment are leveraged to acquire information about objects that cannot be directly perceived by a vehicle. – [4]) having a second location and including a second visual input of a second area that may at least temporarily include the first detector at the first location, and an obstacle (This remote sensor data includes information about a nearby environment (e.g., the surrounding environment and beyond) of the vehicle that spans beyond a range of the vehicle sensors of the vehicle and also from perspectives beyond those perceivable by the  – [4]), the system comprising:	a first location device to determine the first location (The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110, and/or one or more of the modules described herein to estimate position and orientation of the vehicle 100, vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the vehicle 100 or determine the position of the vehicle 100 with respect to its environment for use in either creating a map or determining the position of the vehicle 100 in respect to map data. – [83]);	a communication service to at least establish communication between the first detector and the second detector at least while the first detector is proximate to the second detector (Accordingly, in one embodiment, the monitoring module 220 controls the communication system 180 to transmit and receive communications to obtain the remote sensor data 260 from devices that are separate and distinct from the vehicle 100. The various devices from which the monitoring module 220 obtains the remote sensor data 260 can include other vehicles that include one or more sensors, infrastructure sensors (e.g., cameras, road sensors, etc.), mobile phones, and/or generally any device that includes a sensor for perceiving aspects of the nearby environment and that can communicate the remote sensor data 260 to the vehicle 100. Additional aspects relating to the form of  – [33], w.r.t The phrase nearby environment is intended to encompass an area that is inclusive of the surrounding environment and also extends beyond a perceivable range of the vehicle 100 in both distance and perspective. – [30]); and	a recognition system to detect obstacles in the second area that may be undetectable in the first area, and to provide an identification of the obstacle with the communication service (The remote sensor data 260 itself generally includes at least location information about remote objects so that the vision system 170 can localize the remote objects identified by the remote sensor data 260 within the nearby environment relative to the vehicle 100. Moreover, in further aspects, the remote sensor data 260 also includes trajectory information (e.g., direction and speed), shape and size information of the object, and so on. – [34]).	Concerning claim 18 in particular, Cazzoli teaches one or more non-transitory computer-readable media having instructions (Furthermore, arrangements described herein may take the form of a computer program product embodied in one or more computer-readable media having computer-readable program code embodied, e.g., stored, thereon. Any combination of one or more computer-readable media may be utilized. – [88]).In addition, the own position of the vehicle is continuously determined and the difference between the absolute position of the Road-Side-Unit and the position of the vehicle is likewise determined. Since this difference determination provides an accurate distance of the vehicle with respect to its surroundings, this data can be used as odometry source for tracking the vehicle position. – [19]; The position is preferably determined based on the signals 14, 15, wherein the signals 14, 15 may respectively contain, in particular, a GPS position of the respective objects 16, 17. – [36]).	It would have been obvious to incorporate the teachings of Moebus into the system of Cazzoli as described. The motivation being to more robustly track vehicle position.
As to claims 2, 19, the combination teaches the inventions of claim 1, 18, respectively, wherein the recognition system is associated with the second detector, and an identification of the obstacle is provided to the first detector from the second detector (Moreover, in further aspects, the remote sensor data 260 also includes trajectory information (e.g., direction and speed), shape and size information of the object, and so on. – [34]).
As to claim 3, the combination teaches the system of claim 2, wherein the obstacle is undetectable in the first visual input (This remote sensor data includes information  – [4]).
As to claim 5, the combination teaches the system of claim 1, wherein the communication service is associated with the second detector and to initiate communicate with the first detector while the detectors are proximate (Accordingly, in one embodiment, the monitoring module 220 controls the communication system 180 to transmit and receive communications to obtain the remote sensor data 260 from devices that are separate and distinct from the vehicle 100. The various devices from which the monitoring module 220 obtains the remote sensor data 260 can include other vehicles that include one or more sensors, infrastructure sensors (e.g., cameras, road sensors, etc.), mobile phones, and/or generally any device that includes a sensor for perceiving aspects of the nearby environment and that can communicate the remote sensor data 260 to the vehicle 100. Additional aspects relating to the form of communications between the remote devices and the vehicle 100 will be discussed along with FIG. 3. However, it should be appreciated that the monitoring module 220 via the communication system 180 can communicate with the remote devices either directly via direct communications or indirectly through a centralized server to acquire the remote sensor data 260. – [33], w.r.t The phrase nearby environment is intended to encompass an area that is inclusive of the surrounding environment and also extends beyond a  – [30]).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazzoli and Moebus as applied to claim 1 above, and further in view of Shirakata et al. (US 2018/0144623 A1).
As to claim 4, as best can be understood, the combination teaches the system of claim 1. 	Shirakata teaches wherein the communication service is associated with the first detector and to contact a second communication service associated with the second detector while the detectors are proximate(w.r.t F3A-B; FIG. 3A is a flowchart illustrating a process flow of the roadside apparatus 101, and FIG. 3B is a flowchart illustrating a process flow of the onboard apparatus 102. – [54]).	It would have been obvious to incorporate the teachings of Shirakata into the system of modified Cazzoli as described. The motivation being to more quickly distribute information related to a particular intersection as suggested by Shirakata ([1]).
As to claim 6, the combination teaches the system of claim 1, further comprising:	an authentication agent associated with the communication service to authenticate proximity of the first detector to the second detector; wherein the authentication agent is associated with selected ones of the first detector, the second detector, or a third-party authentication service (w.r.t F3A-B; FIG. 3A is a flowchart illustrating a process flow of the roadside apparatus 101, and FIG. 3B is a flowchart illustrating a process flow of the onboard apparatus 102. – [54]).	It would have been obvious to incorporate the teachings of Shirakata into the system of modified Cazzoli as described. The motivation being to more quickly distribute information related to a particular intersection as suggested by Shirakata ([1]).

Claims 7-8, 10-17, 20-21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazzoli in view of Shirakata.
As to claims 7, 20, Cazzoli teaches determining whether to adjust movement of a first device (100 - F.1, e.g. a vision system within a vehicle – [4]) with respect to an obstacle (remote objects that may not be perceived by the vehicle. – [4]) based in part on data received from a second device (external sensors, For example, in one aspect, sensors of other vehicles and devices (e.g., mobile phones, infrastructure sensors, etc.) within a surrounding environment are leveraged to acquire information about objects that cannot be directly perceived by a vehicle. – [4]), the first device having a first location and a first input data corresponding to a dynamic area associated with the first device (perceivable area, a perceived construction of the surrounding environment – [5]), and the second device having a second location and a second input data corresponding to a second area proximate to the second device (This remote sensor data includes information about a nearby environment (e.g., the surrounding environment and beyond) of the vehicle that spans beyond a range of the vehicle sensors of the vehicle and also from perspectives beyond those perceivable by the vehicle sensors. Consequently, the remote sensor data includes information about remote objects that may not be perceived by the vehicle. – [4]), the method comprising:	identifying the obstacle is in the second area but not in the dynamic area (Consequently, the remote sensor data includes information about remote objects that may not be perceived by the vehicle. – [4]), and exchanging between the first and the second device, during the proximity, data identifying the obstacle (The remote sensor data  – [34]); and	determining whether to adjust movement of the first device based at least in part on the data identifying the obstacle (As an additional note, while the display module 230 is discussed as generally providing a view of the occluded object when the occluded object is otherwise obscured from being perceived by the vehicle sensors 100, in various aspects the display module 230 and/or the monitoring module 220 also provide the location and further information (e.g., trajectory) about the occluded objects to additional systems of the vehicle 100 such as the autonomous driving module 160 so that autonomous path planning, object avoidance, and other vehicle functions can be improved through heightened awareness of the present circumstances of the nearby and surrounding environment. – [52]).	Concerning claim 20 in particular, Cazzoli teaches one or more machine accessible media having instructions (Furthermore, arrangements described herein may take the form of a computer program product embodied in one or more computer-readable media having computer-readable program code embodied, e.g., stored, thereon. Any combination of one or more computer-readable media may be utilized. – [88]).When the target vehicle 401 enters the intersection, the intersection information distribution system starts operating. – [53]); and	negotiating a communication session between the first device and the second device (In step S3103, the roadside apparatus 101 allows the millimeter-wave communicator 1013 to connect with the onboard apparatus 102. For example, the millimeter-wave communicator 1013 includes the address of the roadside apparatus 101 in a control packet for allowing connection as the address of the connection destination and transmits the control packet, and the millimeter-wave communicator 1023 of the onboard apparatus 102 receives the control packet. The connection process is performed accordingly, and a radio link is established. – [60]).	It would have been obvious to incorporate the teachings of Shirakata into the system of modified Cazzoli as described. The motivation being to more quickly distribute information related to a particular intersection as suggested by Shirakata ([1]).
As to claims 8, 21, the combination teaches the invention of claims 7, 20 respectively, further comprising the first device receiving the data from the second device, and performing the determining whether to adjust movement based at least in part on the data (see the citations and rationale for the rejection of the independent claims above).
As to claim 10, the combination teaches the method of claim 7, wherein the first device is a mobile device, and the second device is a fixed-position device (the first device is on-board a vehicle and is therefore considered a mobile device, and the external sensors of the intersection of Shirakata are tied to the fixed-position of the intersection and are therefore considered a fixed-position device, see the citations and rationale for the rejection of the independent claims above).

As to claim 11, the combination teaches the method of claim 10, wherein: the dynamic area represents a first viewpoint for the first device different from a second viewpoint for the second device; and the obstruction is at least temporarily detectable from the second viewpoint and undetectable from the first viewpoint (external sensor data is used by a vehicle to detect obstacle in the blind-spots of the on-board vehicle vision sensors, see the citations and rationale for the rejection of the independent claim above).
As to claim 12, the combination teaches the method of claim 11, wherein the first input data corresponds to a first visual input (Cazzoli: on-board vision system, e.g. a camera 126, F.1), and the second input data corresponds to a second visual input (Cazzoli: infrastructure sensors e.g., cameras – [33]; Shirakata: an intersection information distribution apparatus that includes a plurality of image capturers – [4]).
As to claims 13, 23, the combination teaches the invention of claims 7, 20 respectively, further comprising: determining the first device has a potential collision with the obstacle; associating the potential collision with the data identifying the obstacle (Cazzoli: As an additional note, while the display module 230 is discussed as generally providing a view of the occluded object when the occluded object is otherwise obscured from being perceived by the vehicle sensors 100, in various aspects the display module 230 and/or the monitoring module 220 also provide the location and further information (e.g., trajectory) about the occluded objects to additional systems of the vehicle 100 such as the autonomous driving module 160 so that autonomous path planning, object avoidance, and other vehicle functions can be improved through heightened awareness of the present circumstances of the nearby and surrounding environment.
As to claim 14, the combination teaches the method of claim 7, in which the determining the proximity comprises recognizing an identifying characteristic (e.g. position) of the first device being within the second area (Shirakata: The area detector 1025 detects an intersection area in which the roadside apparatus 101 is present. The area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information. The area detector 1025 may include units for detecting movement of the onboard apparatus 102, such as an acceleration sensor, a gyro sensor, and a geomagnetism sensor, not illustrated and may detect whether the onboard apparatus 102 moves into an intersection area or moves out of an intersection area by using output from the sensors. Further, the area detector 1025 may detect an intersection area by using information regarding the communication state of the low-speed communicators 1012 and 1022. – [35]).
As to claim 15, the combination teaches the method of claim 14, wherein the second device has an associated recognition system, and the identifying characteristic is one or more of: a physical marker on the first device, or, a short-range wirelessly-detectable identifier (Shirakata: In step S3204, the onboard apparatus 102 makes a connection request to the millimeter-wave communicator 1013 of the roadside apparatus 101 that has transmitted the beacon received by the millimeter-wave communicator 1023 – [58], w.r.t the roadside apparatus 101 periodically (for example, at intervals of 100 msec) transmits to access point (AP) areas of the roadside apparatus 101 via the millimeter-wave communicators 1013 beacons indicating, for example, the address of the roadside apparatus 101 and information necessary for connection. In  – [56]).
As to claims 16, 24, the combination teaches the invention of claims 7, 20 respectively, further comprising: an authentication agent associated with the communication service to authenticate proximity of the first detector to the second detector; wherein the authentication agent is associated with selected ones of the first detector, the second detector, or a third-party authentication service (w.r.t F3A-B; FIG. 3A is a flowchart illustrating a process flow of the roadside apparatus 101, and FIG. 3B is a flowchart illustrating a process flow of the onboard apparatus 102. – [54]).
As to claims 17, 25, the combination teaches the invention of claims 7, 20 respectively, wherein the first device: negotiates the communication session after the proximity with the second device (Shirakata: When the target vehicle 401 enters the intersection, the intersection information distribution system starts operating. – [53]);	identifies the obstacle is in the second area but not in the dynamic area based at least in part on the data identifying the obstacle; and adjusts movement to avoid the obstacle (Cazzoli: As an additional note, while the display module 230 is discussed as generally providing a view of the occluded object when the occluded object is otherwise obscured from being perceived by the vehicle sensors 100, in various aspects the display module 230 and/or the monitoring module 220 also provide the location and further information (e.g., trajectory) about the occluded objects to additional systems of the vehicle 100 such as the autonomous driving module 160 so that autonomous path planning, object avoidance, and other vehicle functions can be improved through heightened awareness  – [52]).

Claims 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazzoli and Shirakata as applied to claims 7, 20 above, and further in view of Janzen et al. (US 2018/0096595 A1).
As to claims 9, 22, the combination teaches the invention of claims 7, 20 respectively. 	However, “the second device performing at least in part the determining whether to adjust movement of the first device, and communicating an adjustment recommendation to the first device” may not be explicitly disclosed.	In a related invention, teaches the second device performing at least in part the determining whether to adjust movement of the first device, and communicating an adjustment recommendation to the first device ([138]-142]).	It would have been obvious to incorporate the teachings of Janzen into the system of modified Cazzoli as described. The motivation being to provide better safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663